Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 24, 2018

                            No. 04-17-00321-CR, 04-17-00322-CR
                            04-17-00323-CR & 04-17-00324-CR

                                        Logan FIELD,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 216th Judicial District Court, Kerr County, Texas
                    Trial Court No. A16292, A16293, A16294 & A16295
                        Honorable N. Keith Williams, Judge Presiding

                                        ORDER
        After retained appellate counsel determined Appellant has no potentially meritorious
issues for appeal, they filed a motion to withdraw as Appellant’s appellate attorneys. On
December 14, 2017, this court granted their motion. See TEX. R. APP. P. 6.5(a), (b); Rivera v.
State, 130 S.W.3d 454, 458 (Tex. App.—Corpus Christi 2004, no pet.). We also abated this
appeal and remanded the cause to the trial court to determine whether Appellant desires to
prosecute his appeals, if he is indigent, and if Appellant requires court-appointed counsel. See
TEX. CODE CRIM. PROC. ANN. art. 26.04 (West Supp. 2017).
       The trial court found Appellant desires to prosecute his appeals, he is indigent, and it
appointed appellate counsel.
       We REINSTATE these appeals and the appellate timetables. Appellant’s brief is due
within THIRTY DAYS of the date of this order.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of January, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court